66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph L. NEMO, Plaintiff-Appellant,v.Mike DEMPSEY, Administrator for Medical Services;  MajorSpence;  Jimmy Johnson;  G.L. Bass, Deputy Warden;  JamesSmith, Jr., Regional Administrator for the VirginiaDepartment of Corrections;  D. Lawson, Acting Warden ofGreensville Correctional Center;  Virginia Department ofRehabilitative Services;  Chairman, Virginia Board ofCorrections;  Jerry Gilgore, Virginia Secretary of PublicSafety, Defendants-Appellees,andFood Service Department;  Virginia Department ofCorrections;  Ronald Angelone, Director;Greensville Correctional Center, Unit B;the Entire Medical Staff ofSecurity, Defendants.
No. 95-6948.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 18, 1995.

Joseph L. Nemo, appellant pro se.
PER CURIAM:


1
Before WIDENER, HALL and WILLIAMS, Circuit Judges.


2
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Nemo v. Dempsey, No. CA-94-1617-AM (E.D.Va. June 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.